UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7353


OLANDIO RAY WORKMAN,

                    Plaintiff - Appellant,

             v.

ROBERT PERRY, Investigator; JAMES E. HUDSON, Magistrate; WILL LEWIS,
Sheriff of Greenville County; GREENVILLE COUNTY COUNCIL;
GREENVILLE COUNTY SHERIFF’S OFFICE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:18-cv-01331-HMH)


Submitted: April 4, 2019                                          Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Olandio Ray Workman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Olandio Ray Workman appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Workman v. Perry,

No. 6:18-cv-01331-HMH (D.S.C. Sept. 19, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2